We granted a writ of certiorari in this case to review the ruling of the lower court allowing the plaintiffs the right to take the testimony of two nonresident defendants under cross-examination, out of court, before the trial of the case, and suspended further proceedings on a writ *Page 224 
of prohibition, pending our determination of the issues involved. Subsequent thereto the plaintiff, in order to expedite the trial of the case, filed a motion to withdraw their application to cross-examine the defendants and requested the district court to revoke its order granting the motion, which was done.
It therefore follows that the complaint filed by the applicants for writs no longer exists and is now a moot question, which this court is not required to answer.
For the reasons assigned, the writs herein issued are recalled and defendants' application is denied, at their cost.